60 F.3d 826NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
UNITED STATES of America, Plaintiff--Appellee,v.Larry Sinclair WILLIAMS-EL, Defendant--Appellant.
No. 95-6474.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 18, 1995.Decided:  June 28, 1995.

Larry Sinclair Williams-El, Appellant Pro Se.  John Patrick Rowley, III, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, VA, for Appellee.
Before NIEMEYER and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Larry Sinclair Williams-El appeals from the district court's order denying his post-conviction discovery motion in which he seeks a presentence report, witness protection program psychiatric reports, witness protection program polygram test results, and sentencing transcripts, all pertaining to a government witness who testified against Williams-El in his criminal trial.  Because Williams-El has no litigation pending in the district court in which to file a discovery request, we affirm.*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.



*
 In any event, Williams-El is not entitled to the information which he seeks